DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After review and reconsideration, the finality of the rejection of 7/22/2021 is withdrawn in favor of the rejection below.

The amendment filed 9/24/2021 has been entered.

Claim 2 has been canceled.  Claims 1, 5, 13, 18, 19 and 22 have been amended.  Claims 1, 4, 5, 13, 18, 19 and 22 are pending and under consideration.

The rejection of claims 1, 4, 5, 13, 18, 19 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment. 

The rejection of Claims 1, 2, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benz et al (WO2016/172722) is withdrawn in light of applicant’s amendment. 
.

The rejection of Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu and Zhang (CN105837678) as evidenced by Patent Translate, powered by EPO and Google (downloaded 7/17/2021) is withdrawn in light of applicant’s amendment. 
.


.


The rejection of Claims 5, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al and Nash et al as applied to claims  5, 18, 19 and 22 above, and further in view of Iseki et al (Cancer Science, 2010, Vol. 101, pp. 2110-2114, cited in the prior action) is withdrawn in light of applicant’s amendment. 
.

The rejection of Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Benz et al (WO2016/172722) is withdrawn in light of applicant’s amendment. 
.

The rejection of Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hu and Zhang (CN105837678) is withdrawn in light of applicant’s amendment. 
.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. Claim 5(a)(1) recites peptides of less than 15 amino acids having CTL-inducing ability which comprises SEQ ID NO: 18.  Claim 22(i) recites an eulsion compriing an oil adjuvant and a peptide which comprises  SEQ ID NO:18. The specification teaches that SEQ ID NO: 18 is a fragments of FOXM1 that binds to the HLA allele A*33:03.  The art teaches peptides derived from natural products such as the neoantigen peptide 
This judicial exception is not integrated into a practical application because separation of the peptide fragments from a parent protein, does not impart a novel property to the peptides that differs from the full length parent protein. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 5 and 22 do not include any additional features that could add significantly more to the judicial exception by altering the structural or functional properties of the peptide comprising SEQ ID NO:18 .  It is noted that the addition of an adjuvant, or an oil and water emulsion does not impart a novel protperty to the peptides per se because adjuvants act on the immune system of the host rather than an administered peptide (Schijins and Lavelle, Expert Rev Vaccines, 2011, Vol. 10, pp. 539-550, see pages 542-547).  

Claim 1, 4, 13, 18 and 19 allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643